Citation Nr: 0216157	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-22 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for vision loss.

2.  Entitlement to service connection for the residuals of a 
head injury, to include headaches and memory loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran had active service from September 1967 to 
September 1971, December 1990 to April 1991, January 1992 to 
September 1992 and November 1993 to March 1994.  He also had 
several periods of unverified reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determination by the Buffalo, New York, Regional 
Office (RO).

In the veteran's September 2000 notice of disagreement it 
appears the veteran is claiming service connection for 
headaches secondary to service in the Persian Gulf.  This 
matter is referred to the RO for appropriate action.  

One issue certified for appellate review was characterized as 
whether there was new and material evidence to reopen a claim 
of service connection for the residuals of a concussion, to 
include headaches and memory loss.  It has been indicated 
that this was denied by a March 1972 rating decision that 
became final.  Review of the record reveals that this is not 
accurate.

In March 1972, notice was received from a VA hospital that 
the veteran had sustained head trauma skiing and that he had 
been admitted for treatment on the presumed basis that he 
qualified.  Service connection at that time was in effect for 
knee pathology.  The RO administratively entered a rating 
action noting that the skiing accident had occurred post-
service.  The veteran does not appear to have claimed service 
connection for the residuals of the concussion, nor does it 
appear he was timely informed that a decision on that issue 
had been made.  Thus, that rating can not be said to be 
final.

Review of the current record does not make clear that he 
wants this issue considered now.  It appears that he is 
claiming service connection for headaches that stem from 
Persian Gulf service.  As noted that issue has not yet been 
developed.  As this issue has been, it needs to be resolved.  
The Board will therefore consider the issue on the merits.

While the RO did not specifically consider the issue on the 
merits, the Board concludes it may do so without prejudice to 
the veteran.  He has been informed that the basis for the 
denial was that the concussion happened post-service and thus 
has had an opportunity to submit evidence showing otherwise.  
Thus, the Board will proceed to enter a decision on the 
issues set forth on the title page.


FINDINGS OF FACT

1.  The evidence shows that the veteran's decreased visual 
acuity is due to the normal aging process.  As a refractive 
error, the change in vision is not a disease or injury for 
which compensation benefits are paid.  His first complaints 
did not occur while on any period of active duty or military 
service.

2.  The veteran sustained a head injury, including a 
concussion with reported headaches and memory loss while 
skiing after his first period of service.  This pathology is 
not related to any in-service occurrence or event.


CONCLUSIONS OF LAW

1.  An acquired eye disorder manifested by vision loss was 
not incurred in or aggravated by service and a refractive 
error of the eyes is not a disease or injury subject to the 
award of compensation benefits.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).

2. The residuals of a concussion to include headaches and 
memory loss were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
This law redefines the obligations of VA with respect to the 
duty to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The statement of the case and 
supplemental statement of the case advised the veteran of the 
pertinent law and regulations as well as the basis denying 
service connection.  Also, by reciting the applicable law and 
regulations, notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claims.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  He was also given the 
opportunity to appear and testify before a RO Hearing Officer 
to advance any and all arguments in favor of his claim, but 
declined to do so.  The veteran has also been afforded VA 
examinations, which included relevant medical opinion.  With 
regard to the adequacy of the examinations, the Board notes 
that the reports of examination reflect that the VA examiners 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted physical examination, 
and offered appropriate assessments and diagnoses.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Moreover, the Board does not know of any 
additional relevant evidence, which is available.  As there 
is no additional evidence that needs to be obtained, there is 
no need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claims are ready for appellate review.

1.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992);  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Congenital or developmental defects, refractive error of the 
eyes, are not diseases or injuries with in the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).

(a)  eyes

Service medical records show that at the time of his entrance 
onto active duty in September 1971, distant visual acuity was 
20/20 in both eyes.  

A post-service eye examination report, dated in August 1993, 
shows the veteran reported a sudden change in vision in 
August 1993.  He denied any recent visual disturbance, pain, 
tearing, burning, halos, floaters or history of glaucoma or 
cataracts.  Examination showed the sclera and conjunctiva 
were clear, the pupils were equal round and reactive to light 
and accommodation, extraocular muscles were intact, there was 
no nystagmus and the fundi were benign.  The veteran's visual 
acuity was 20/25 and 20/35 with no glasses.  

Additional service medical records from his period of service 
from November 1993 to March 1994 show that at his retention 
examination in November 1993 the veteran noted eye trouble 
and the need for glasses and contact lenses.  On the report 
of medical examination the examiner noted the veteran had a 
history of corneal abrasion in 1992 which had resolved.  On 
examination distant visual acuity was 20/20 in both eyes.  
Near vision was 20/70 in both eyes, each correctable to 
20/30. 

In the claims file are additional medical records dated from 
1994 to 2001.  During VA examination in May 2001, the veteran 
reported a history of decrease in his vision, especially 
reading, which seemed to happen overnight.  His eyes have 
been stable since that time with some decrease in the reading 
ability.  Uncorrected visual acuity was 20/25 in the right 
eye and 20/25 in the left.  His corrected visual acuity was 
20/20 bilaterally.  The pupils were equal, round and reacted 
to light.  He had full rage of motion of the extraocular 
muscles and confrontation files were full.  The veteran 
needed a +1.75 reading add.  He had a .3 cup-to-disc ratio in 
both eyes with a positive foveal light reflux.  Applanation 
tonometry was 16 on the right and 16 on the left.  Slit lamp 
examination showed a clear cornea, anterior chamber, iris and 
lens.  The clinical impression was normal eye examination.  A 
new prescription for glasses was given.  The examiner 
explained that the decrease in reading vision that the 
veteran experienced in his mid-40s was very normal.  

To establish service connection for a disease or injury it 
must be shown to in some way be related to service.  In this 
case, the first reported decrease in vision was between 
periods of active service.  There is no allegation or finding 
that the decrease in vision is in any way related to an in-
service occurrence or event. 

Moreover, the vision loss is apparently due to a refractive 
error related to aging.  This is not a disease or injury for 
which compensation is paid.  Thus, the onset of the pathology 
is unrelated to service, and is not a disease or injury 
within the meaning of the law.  As such there is no basis for 
service connection.

Also, as a layperson, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his vision loss do not constitute competent medical evidence 
in support of his claim and thus carry no probative weight on 
the critical question in this matter of medical causation.  
The Board notes that the overwhelming medical evidence of 
record indicates that the veteran does not currently have an 
eye disorder manifested by vision loss.  As such there is no 
disability to service connect.

The Board therefore finds that the preponderance of the 
evidence is against the claim for vision loss and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).

(b)  concussion residuals

The veteran is seeking to reopen his claim for service 
connection for concussion residuals.  As with the onset of 
the eye pathology noted above, the onset of this injury is 
unrelated to service.  The appellant sustained the head 
injury, and any residuals therefrom, secondary to a post-
service accident.  It has not been contended that he was on 
any type of duty at the time of the skiing accident, and it 
has not been asserted that any of his subsequent service 
caused aggravation of this pathology.  As such, there is no 
basis for service connection.

Service medical records for the veteran's period of service 
from 1967 to 1971 are entirely negative for complaints, 
findings or treatment for head injury or headaches.   

A post service VA hospital summary shows in February 1972, a 
year following service discharge, the veteran sustained a 
head injury in a skiing accident.  He was unconscious for 
about five to ten minutes and when he awoke he was confused 
and had amnesia for t he day.  The admitting diagnosis was 
cerebral concussion.  

Additional service medical records from a subsequent period 
of service show that at a retention examination in November 
1993, the veteran provided a history of head injury with 
periods of unconsciousness and memory loss.  The examiner 
noted the veteran's history of closed head injury in 1972, 
which required hospitalization for five days.  


ORDER

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for concussion residuals 
with headaches and memory loss is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


